    Case 4:18-cv-00247-ALM Document 146 Filed 03/25/20 Page 1 of 1 PageID #: 3566



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     JASON LEE VAN DYKE                      §
         Plaintiff                           §
                                             §
     v.                                      §        Case No. 4:18cv247
                                             §
     THOMAS CHRISTOPHER RETZLAFF §
     a/k/a Dean Anderson d/b/a BV Files, Via §
     View Files L.L.C., and ViaView Files    §
           Defendant                         §


                                              ORDER

          Pending before the Court is the joint motion of Plaintiff, Jason Lee Van Dyke, and

     Defendant, Thomas Christopher Retzlaff, to extend the time for the filing of dispositive

     motions in this case from April 14, 2020 until July 31, 2020 (Dkt. #145). The Court finds
.
     that the joint motion of the parties should be GRANTED.

          It is therefore ORDERED that the motion for the filing of motions to dismiss, motions

     for summary judgment, and other dispositive motions is extended until July 31, 2020.

         SIGNED this 25th day of March, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE
